107 Nev. 674, 677, 818 P.2d 849 851 (1991) (stating that a petition for
                extraordinary writ relief is purely discretionary with this court).
                Accordingly, we
                           ORDER the petition DENIED. 1




                                                              Chu.                   J.
                                                        Cherry



                cc: Hon. Cynthia Giuliani, District Judge
                     Special Public Defender
                     Gordon Law Offices
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




                      'In light of this order, we deny as moot petitioners' September 11,
                2015, motion for stay.



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A